PLACEMENT AGENCY AGREEMENT
 
May 5, 2011
 
Ladenburg Thalmann & Co., Inc.
4400 Biscayne Blvd
14th Floor
Miami, Florida 33137


Ladies and Gentlemen:
 
Introduction.  Subject to the terms and conditions herein (this “Agreement”),
Bioanalytical Systems, Inc., an Indiana corporation (the “Company”), hereby
agrees to sell up to an aggregate of $5,506,000 of registered securities (the
“Securities”) of the Company, including, but not limited to, 6% Series A
convertible preferred shares (the “Shares”), convertible into common shares, no
par value per share (the "Common Stock”), and common share purchase warrants
(the “Warrants” and, together with the Shares, and the shares of Common Stock
underlying the Shares and Warrants, the “Securities”) directly to various
investors (each, an “Investor” and, collectively, the “Investors”) through
Ladenburg Thalmann & Co., Inc., as placement agent (“Ladenburg” or the
“Placement Agent”).   The Placement Agent may retain other brokers or dealers to
act as sub-agents or selected-dealers on its behalf in connection with the
Offering (as defined below).
 
The Company hereby confirms its agreement with the Placement Agent as follows:
 
Section 1.             Agreement to Act as Placement Agent.
 
(a)           On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities pursuant
to the Company's Registration Statement (as defined below), with the terms of
such offering (the “Offering”) to be subject to market conditions and
negotiations between the Company, the Placement Agent and the prospective
Investors.  The Placement Agent will act on a reasonable best efforts basis and
the Company agrees and acknowledges that there is no guarantee of the successful
placement of the Securities, or any portion thereof, in the prospective
Offering.  Under no circumstances will the Placement Agent or any of its
“Affiliates” (as defined below) be obligated to underwrite or purchase any of
the Shares for its own account or otherwise provide any financing.  The
Placement Agent shall act solely as the Company’s agent and not as
principal.  The Placement Agent shall have no authority to bind the Company with
respect to any prospective offer to purchase Shares and the Company shall have
the sole right to accept offers to purchase Shares and may reject any such
offer, in whole or in part.  Subject to the terms and conditions hereof, payment
of the purchase price for, and delivery of, the Securities shall be made at one
or more closings (each a “Closing” and the date on which each Closing occurs, a
“Closing Date”).  As compensation for services rendered, on each Closing Date,
the Company shall pay to the Placement Agent the fees and expenses set forth
below:
 
(i)           A cash fee equal to 8.25% of the gross proceeds received by the
Company from the sale of the Securities at the Closing.

 
 

--------------------------------------------------------------------------------

 

(ii)          Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse Ladenburg’s expenses equal to 1.2% of the aggregate
gross proceeds raised in the Offering, but in no event more than $60,000 with
the Company’s consent (provided, however, that such expense cap in no way limits
or impairs the indemnification and contribution provisions of this
Agreement).  Such reimbursement shall be payable immediately upon (but only in
the event of) a Closing of the Offering.
 
(b)           The term of the Placement Agent's exclusive engagement will be
until the earlier of (i) 12 months from the date hereof or (ii) completion of
the Offering (the “Exclusive Term”);  provided, however, that a party hereto may
terminate the engagement with respect to itself at any time upon 10 days written
notice to the other parties.   Notwithstanding anything to the contrary
contained herein, the provisions concerning confidentiality, indemnification and
contribution contained herein and the Company’s obligations contained in the
indemnification provisions will survive any expiration or termination of this
Agreement, and the Company’s obligation to pay fees actually earned and payable
and to reimburse expenses actually incurred and reimbursable pursuant to Section
1 hereof and which are permitted to be reimbursed under FINRA Rule
5110(f)(2)(D), will survive any expiration or termination of this
Agreement.  Nothing in this Agreement shall be construed to limit the ability of
the Placement Agent or its Affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company. As used
herein (i) “Persons” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”).
 
(c)           If during the Exclusive Term, or within twelve months after the
date of termination or expiration of this Agreement, securities are sold by the
Company to investors identified to the Company or contacted by Ladenburg on
behalf of the Company, then the Company shall pay to Ladenburg, at the time of
each such sale, the fees set forth in this Section 1 with respect to any such
sale.  Upon termination of this Agreement and at the request of the Company,
Ladenburg will provide the Company with a list of investors identified and/or
contacted by Ladenburg in its capacity as placement agent hereunder.
 
Section 2.             Representations, Warranties and Covenants of the
Company.  The Company hereby represents, warrants and covenants to the Placement
Agent as of the date hereof, and as of each Closing Date, as follows:
 
(a)           Securities Law Filings.  The Company has filed with the Securities
and Exchange Commission (the “Commission”) a registration statement on Form S-1
(Registration File No. 333-172508) under the Securities Act and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder.  At the time of such filing, the Company met the requirements of
Form S-1 under the Securities Act.  The Company will file with the Commission
pursuant to Rules 430A and 424(b) under the Securities Act, a final prospectus
included in such registration statement relating to the offering of the Shares
and the plan of distribution thereof and has advised the Placement Agent of all
further information (financial and other) with respect to the Company required
to be set forth therein. Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
amended or supplemented form of prospectus, in the form in which it will be
filed with the Commission pursuant to Rules 430A and 424(b) (including the Base
Prospectus as so amended or supplemented) is hereinafter called the “Prospectus
Supplement.”  All references in this Agreement to financial statements and
schedules and other information that is “contained,” “included,” “described,”
“referenced,” “set forth” or “stated” in the Registration Statement, the Base
Prospectus or the Prospectus Supplement (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information that is or is deemed to be incorporated by
reference in the Registration Statement, the Base Prospectus or the Prospectus
Supplement, as the case may be.  Following FINRA approval of the compensation
arrangements set forth in Section 1, the Company has no reason to believe that
the Registration Statement will not be declared effective by the Commission.

 
2

--------------------------------------------------------------------------------

 

(b)           Assurances.  The Registration Statement (and any further documents
to be filed with the Commission) contains all exhibits and schedules as required
by the Securities Act.  Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Securities Act and the applicable Rules and
Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.  The Base Prospectus, and the Prospectus Supplement, each as of
its respective date, comply in all material respects with the Securities Act and
the applicable Rules and Regulations.  Each of the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, did not and will not contain
as of the date thereof any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period.  There are no contracts or other
documents required to be described in the Base Prospectus, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required.  The Company is
eligible to use free writing prospectuses in connection with the Offering
pursuant to Rules 164 and 433 under the Securities Act.  Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable Rules and
Regulations.  Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
Rules and Regulations.  The Company will not, without the prior consent of the
Placement Agent, prepare, use or refer to, any free writing prospectus.
 
(c)           Offering Materials.  The Company has delivered, or will as
promptly as practicable deliver, to the Placement Agent complete conformed
copies of the Registration Statement and of each consent and certificate of
experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits), the Base Prospectus, and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests.  Neither the Company nor
any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Shares other than the Base Prospectus, the
Prospectus Supplement, the Registration Statement, and any other materials
permitted by the Securities Act.

 
3

--------------------------------------------------------------------------------

 

(d)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company (the “Subsidiaries”) are set forth in the exhibits to the Registration
Statement.  Except as described in the Base Prospectus and Prospectus
Supplement, the Company owns, directly or indirectly, all of the capital stock
or other equity interests of each Subsidiary free and clear of any liens,
charges, security interests, encumbrances, rights of first refusal, preemptive
rights or other restrictions (collectively, “Liens”), and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
 
(e)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing (where applicable) under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in: (i)
a material adverse effect on the legality, validity or enforceability of this
Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Prospectus Supplement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no action, claim, suit, investigation or proceeding (including, without
limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced or threatened (“Proceeding”) has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.
 
(f)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Prospectus Supplement and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of each of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby and under the Prospectus Supplement
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company, the Company’s Board of Directors
(the “Board of Directors”) or the Company’s shareholders in connection therewith
other than in connection with the Required Approvals (as defined below).  This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 
4

--------------------------------------------------------------------------------

 

(g)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the transactions contemplated pursuant to the
Prospectus Supplement, the issuance and sale of the Securities and the
consummation by the Company of the transactions contemplated hereby and thereby
to which it is a party do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not reasonably be expected to result in a Material Adverse
Effect.
 
(h)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement and the
transactions contemplated pursuant to the Prospectus Supplement, other than: (i)
the filing with the Commission of the Prospectus Supplement, (ii) application(s)
to the NASDAQ Capital Market (the “Trading Market”) for the listing of the
Securities for trading thereon in the time and manner required thereby and (iii)
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(i)            Issuance of the Securities; Registration.  The Securities are
duly authorized and, when issued and paid for in accordance with the Prospectus
Supplement, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company.  The shares underlying the
Warrants (the “Warrant Shares”), when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company.  The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to the Prospectus Supplement.

 
5

--------------------------------------------------------------------------------

 

(j)            Capitalization.  The capitalization of the Company is as set
forth in the Prospectus Supplement.  The Company has not issued any capital
stock since its most recently filed periodic report under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time any Common Stock, including, without limitation,
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock (“Common Stock
Equivalents”) outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Prospectus Supplement.  Except as a result of the
purchase and sale of the Securities and except for stock options issued pursuant
to the Company's stock option plans, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any shareholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no shareholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s shareholders.
 
(k)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 
6

--------------------------------------------------------------------------------

 

(l)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.  The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by the
Prospectus Supplement or disclosed in the Prospectus Supplement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective business, prospects, properties, operations,
assets or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.
 
(m)          Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement and the
transactions contemplated pursuant to the Prospectus Supplement or the
Securities or (ii) could, if there were an unfavorable decision, reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.
 
(n)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 
7

--------------------------------------------------------------------------------

 

(o)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.
 
(p)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(q)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens disclosed in the Prospectus Supplement, Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.
 
(r)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement.  Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a notice (written or otherwise) of a claim or otherwise
has any knowledge that the Intellectual Property Rights violate or infringe upon
the rights of any Person, except as would not have a Material Adverse
Effect.  To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 
8

--------------------------------------------------------------------------------

 

(s)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage.  Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(t)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
(u)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
compliance in all material respects with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any
and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of each Closing
Date.  The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(v)           Certain Fees.  Except as set forth in the Prospectus Supplement,
no brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement and the transactions contemplated pursuant to the
Prospectus Supplement.  The Investors shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Prospectus Supplement.

 
9

--------------------------------------------------------------------------------

 

(w)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(x)           Registration Rights.  No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.
 
(y)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with all such listing and maintenance requirements.
 
(z)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the transactions contemplated pursuant to the Prospectus
Supplement, including without limitation as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.
 
(aa)         Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement and the
transactions contemplated pursuant to the Prospectus Supplement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Investors or their agents or counsel with any information that it
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Prospectus Supplement or any free writing
prospectus.   The Company understands and confirms that the Investors will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investors regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.

 
10

--------------------------------------------------------------------------------

 

(bb)         No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable shareholder approval provisions of any Trading Market on which
any of the securities of the Company are listed or designated.
 
(cc)         Solvency.  Based on the consolidated financial condition of the
Company as of each Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from each Closing
Date.  The Base Prospectus sets forth as of December 31, 2010 all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
(dd)         Tax Status.  Except for matters that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Company and each Subsidiary (i) has made or filed all United States federal
and state income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim.
 
(ee)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 
11

--------------------------------------------------------------------------------

 

(ff)          Accountants.  The Company’s accounting firm is set forth in the
Base Prospectus.  To the knowledge and belief of the Company, such accounting
firm (i) is a registered public accounting firm as required by the Exchange Act
and (ii) shall express its opinion with respect to the financial statements to
be included in the Company’s Annual Report for the year ending September 30,
2011.
 
(gg)        Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(hh)        Office of Foreign Assets Control.  Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(ii)           U.S. Real Property Holding Corporation.  The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Investor’s request.
 
(jj)           Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
owns or controls, directly or indirectly, five percent (5%) or more of the
outstanding shares of any class of voting securities or twenty-five percent
(25%) or more of the total equity of a bank or any entity that is subject to the
BHCA and to regulation by the Federal Reserve.  Neither the Company nor any of
its Subsidiaries exercises a controlling influence over the management or
policies of a bank or any entity that is subject to the BHCA and to regulation
by the Federal Reserve.
 
(kk)         Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
 
(ll)           Certificates.  Any certificate signed by an officer of the
Company and delivered to the Placement Agent or to counsel for the Placement
Agent shall be deemed to be a representation and warranty by the Company to the
Placement Agent as to the matters set forth therein.

 
12

--------------------------------------------------------------------------------

 

(mm)       Reliance.  The Company acknowledges that the Placement Agent will
rely upon the accuracy and truthfulness of the foregoing representations and
warranties and hereby consents to such reliance.
 
(nn)        Forward-Looking Statements.   No forward-looking statements (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement, the Base Prospectus or the
Prospectus Supplement has been made or reaffirmed without a reasonable basis or
has been disclosed other than in good faith.
 
(oo)        Statistical or Market-Related Data.  Any statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement, the Base Prospectus or the Prospectus Supplement,
are based on or derived from sources that the Company reasonably and in good
faith believes to be reliable and accurate, and such data agree with the sources
from which they are derived.
 
(pp)        FINRA Affiliations.  Except as set forth on Schedule 2(pp), there
are no affiliations with any FINRA member firm among the Company’s officers,
directors or, to the knowledge of the Company, except as set forth on Schedule
2.pp, any five percent (5%) or greater shareholder of the Company.
 
(qq)        No Incorporation by Reference.  No documents are incorporated
reference in the Base Prospectus or the Prospectus Supplement pursuant to Item
12 of Form S-1 which were filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
Section 3.            Delivery and Payment.  Each Closing shall occur at the
offices of the Placement Agent (or at such other place as shall be agreed upon
by the Placement Agent and the Company).  Subject to the terms and conditions
hereof, at each Closing payment of the purchase price for the Securities sold on
such Closing Date shall be made by Federal Funds wire transfer, against delivery
of such Securities, and such Securities shall be registered in such name or
names and shall be in such denominations, as the Placement Agent may request at
least one business day before the time of purchase (as defined below).
 
Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent.   All actions taken at a
Closing shall be deemed to have occurred simultaneously.
 
Section 4.             Covenants and Agreements of the Company.  The Company
further covenants and agrees with the Placement Agent as follows:
 
(a)           Registration Statement Matters.  The Company will advise the
Placement Agent promptly after it receives notice thereof of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to any Prospectus Supplement or any amended Prospectus Supplement
has been filed and will furnish the Placement Agent with copies thereof.  The
Company will file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any
Prospectus Supplement and for so long as the delivery of a prospectus is
required in connection with the Offering.  The Company will advise the Placement
Agent, promptly after it receives notice thereof (i) of any request by the
Commission to amend the Registration Statement or to amend or supplement any
Prospectus Supplement or for additional information, and (ii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any order
preventing or suspending the use of the Base Prospectus or any Prospectus
Supplement or any amendment or supplement thereto or any post-effective
amendment to the Registration Statement, of the suspension of the qualification
of the Securities for offering or sale in any jurisdiction, of the institution
or threatened institution of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement or a Prospectus Supplement or for additional information. The Company
shall use its best efforts to prevent the issuance of any such stop order or
prevention or suspension of such use.  If the Commission shall enter any such
stop order or order or notice of prevention or suspension at any time, the
Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment, or will file a new registration statement and use its
best efforts to have such new registration statement declared effective as soon
as practicable.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.

 
13

--------------------------------------------------------------------------------

 

(b)           Blue Sky Compliance.  The Company will cooperate with the
Placement Agent and the Investors in endeavoring to qualify the Securities for
sale under the securities laws of such jurisdictions (United States and foreign)
as the Placement Agent and the Investors may reasonably request and will make
such applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than a Prospectus Supplement.  The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.  The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.
 
(c)           Amendments and Supplements to a Prospectus Supplement and Other
Matters.  The Company will comply with the Securities Act and the Exchange Act,
and the rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement and any Prospectus Supplement.  If during the period in which a
prospectus is required by law to be delivered in connection with the
distribution of Securities contemplated by any Prospectus Supplement (the
“Prospectus Delivery Period”), any event shall occur as a result of which, in
the judgment of the Company or in the opinion of the Placement Agent or counsel
for the Placement Agent, it becomes necessary to amend or supplement any
Prospectus Supplement in order to make the statements therein, in the light of
the circumstances under which they were made, as the case may be, not
misleading, or if it is necessary at any time to amend or supplement any
Prospectus Supplement to comply with any law, the Company will promptly prepare
and file with the Commission, and furnish at its own expense to the Placement
Agent and to dealers, an appropriate amendment to the Registration Statement or
supplement to the Registration Statement or any Prospectus Supplement that is
necessary in order to make the statements in any Prospectus Supplement as so
amended or supplemented, in the light of the circumstances under which they were
made, as the case may be, not misleading, or so that the Registration Statement
or any Prospectus Supplement, as so amended or supplemented, will comply with
law.  Before amending the Registration Statement or supplementing any Prospectus
Supplement in connection with the Offering, the Company will furnish the
Placement Agent with a copy of such proposed amendment or supplement and will
not file any such amendment or supplement to which the Placement Agent
reasonably objects.

 
14

--------------------------------------------------------------------------------

 

(d)           Copies of any Amendments and Supplements to a Prospectus
Supplement.  The Company will furnish the Placement Agent, without charge,
during the period beginning on the date hereof and ending on the later of the
last Closing Date of the Offering, as many copies of any Prospectus Supplement
and any amendments and supplements thereto as the Placement Agent may reasonably
request.
 
(e)           Free Writing Prospectus.  The Company covenants that it will not,
unless it obtains the prior written consent of the Placement Agent, make any
offer relating to the Securities that would constitute a Company Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act.  In the event that the Placement Agent expressly consents in writing to any
such free writing prospectus (a “Permitted Free Writing Prospectus”), the
Company covenants that it shall (i) treat each Permitted Free Writing Prospectus
as an Company Free Writing Prospectus, and (ii) comply with the requirements of
Rule 164 and 433 of the Securities Act applicable to such Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.
 
(f)           Transfer Agent.  The Company will maintain, at its expense, a
registrar and transfer agent for the Common Stock.
 
(g)           Earnings Statement.  As soon as practicable and in accordance with
applicable requirements under the Securities Act, but in any event not later
than 18 months after the last Closing Date, the Company will make generally
available to its security holders and to the Placement Agent an earnings
statement, covering a period of at least 12 consecutive months beginning after
the last Closing Date, that satisfies the provisions of Section 11(a) and Rule
158 under the Securities Act.
 
(h)           Periodic Reporting Obligations.  During the Prospectus Delivery
Period, the Company will duly file, on a timely basis, with the Commission and
the Trading Market all reports and documents required to be filed under the
Exchange Act within the time periods and in the manner required by the Exchange
Act.
 
(i)           Additional Documents.  The Company will enter into any
subscription, purchase or other customary agreements as the Placement Agent or
the Investors deem necessary or appropriate to consummate the Offering, all of
which will be in form and substance reasonably acceptable to the Company, the
Placement Agent and the Investors.  The Company agrees that the Placement Agent
may rely upon, and each is a third party beneficiary of, the representations and
warranties, and applicable covenants, set forth in any such purchase,
subscription or other agreement with Investors in the Offering.
 
(j)           No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
(k)           Acknowledgment.  The Company acknowledges that any advice given by
the Placement Agent to the Company is solely for the benefit and use of the
Board of Directors of the Company and may not be used, reproduced, disseminated,
quoted or referred to, without the Placement Agent's prior written consent.
 
Section 5.            Conditions of the Obligations of the Placement Agent.  The
obligations of the Placement Agent hereunder shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 2 hereof, in each case as of the date hereof and as of each Closing Date
as though then made, to the timely performance by each of the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:
 
(a)           Accountants’ Comfort Letter.  On the date hereof, the Placement
Agent shall have received, and the Company shall have caused to be delivered to
the Placement Agent, a letter from Crowe Horwath LLP (the independent registered
public accounting firm of the Company), addressed to the Placement Agent, dated
as of the date hereof, in form and substance satisfactory to the Placement
Agent.  The letter shall not disclose any change in the condition (financial or
other), earnings, operations, business or prospects of the Company from that set
forth in the Base Prospectus or the applicable Prospectus Supplement, which, in
the Placement Agent's sole judgment, is material and adverse and that makes it,
in the Placement Agent's sole judgment, impracticable or inadvisable to proceed
with the Offering of the Securities as contemplated by such Prospectus
Supplement.
 
(b)           Compliance with Registration Requirements; No Stop Order; No
Objection from the FINRA.  Each Prospectus Supplement (in accordance with Rule
424(b)) and “free writing prospectus” (as defined in Rule 405 of the Securities
Act), if any, shall have been duly filed with the Commission, as appropriate; no
stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus Supplement shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with; and the FINRA shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.
 
(c)           Corporate Proceedings.  All corporate proceedings and other legal
matters in connection with this Agreement, the Registration Statement and each
Prospectus Supplement, and the registration, sale and delivery of the
Securities, shall have been completed or resolved in a manner reasonably
satisfactory to the Placement Agent's counsel, and such counsel shall have been
furnished with such papers and information as it may reasonably have requested
to enable such counsel to pass upon the matters referred to in this Section 5.
 
(d)           No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement and prior to each Closing Date, in the Placement
Agent's sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Effect.

 
16

--------------------------------------------------------------------------------

 

(e)           Opinion of Counsel for the Company.  The Placement Agent shall
have received on each Closing Date the favorable opinion of legal counsel to the
Company, dated as of such Closing Date, including, without limitation, a
negative assurance letter, addressed to the Placement Agent in form and
substance satisfactory to the Placement Agent.
 
(f)           Officers’ Certificate.  The Placement Agent shall have received on
each Closing Date a certificate of the Company, dated as of such Closing Date,
signed by the Chief Executive Officer and Chief Financial Officer of the
Company, to the effect that, and the Placement Agent shall be satisfied that,
the signers of such certificate have reviewed the Registration Statement, the
Base Prospectus, any Prospectus Supplement, and this Agreement and to the
further effect that:
 
(i)           The representations and warranties of the Company in this
Agreement are true and correct, as if made on and as of such Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such Closing
Date;
 
(ii)          No stop order suspending the effectiveness of the Registration
Statement or the use of the Base Prospectus or any Prospectus Supplement has
been issued and no proceedings for that purpose have been instituted or are
pending or, to the Company’s knowledge, threatened under the Securities Act; no
order having the effect of ceasing or suspending the distribution of the
Securities or any other securities of the Company has been issued by any
securities commission, securities regulatory authority or stock exchange in the
United States and no proceedings for that purpose have been instituted or are
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange in the United
States;
 
(iii)         When the Registration Statement became effective, at the time of
sale, and at all times subsequent thereto up to the delivery of such
certificate, the Registration Statement, when it became effective, contained all
material information required to be included therein by the Securities Act and
the applicable rules and regulations of the Commission thereunder, as the case
may be, and in all material respects conformed to the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement, did not and does
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Registration Statement which has not been so
set forth; and
 
(iv)         Subsequent to the respective dates as of which information is given
in the Registration Statement and any Prospectus Supplement, there has not
been:  (a) any Material Adverse Effect; (b) any transaction that is material to
the Company and the Subsidiaries taken as a whole, except transactions entered
into in the ordinary course of business; (c) any obligation, direct or
contingent, that is material to the Company and the Subsidiaries taken as a
whole, incurred by the Company or any Subsidiary, except obligations incurred in
the ordinary course of business; (d) any material change in the capital stock
(except changes thereto resulting from the exercise of outstanding stock options
or warrants) or outstanding indebtedness of the Company or any Subsidiary; (e)
any dividend or distribution of any kind declared, paid or made on the capital
stock of the Company; or (f) any loss or damage (whether or not insured) to the
property of the Company or any Subsidiary which has been sustained or will have
been sustained which has a Material Adverse Effect.

 
17

--------------------------------------------------------------------------------

 

(g)           Bring-down Comfort Letter.  On each Closing Date, the Placement
Agent shall have received from Crow Horwath LLP, or such other
independent registered public accounting firm of the Company, a letter dated as
of such Closing Date, in form and substance satisfactory to the Placement Agent,
to the effect that they reaffirm the statements made in the letter furnished
pursuant to subsection (a) of this Section 5, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to such Closing Date.
 
(h)           Stock Exchange Listing.  The Common Stock shall be registered
under the Exchange Act and shall be listed on the principal Trading Market, and
the Company shall not have taken any action designed to terminate, or likely to
have the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
principal Trading Market, nor shall the Company have received any information
suggesting that the Commission or the principal Trading Market is contemplating
terminating such registration or listing.
 
(i)           Additional Documents.  On or before each Closing Date, the
Placement Agent and counsel for the Placement Agent shall have received such
information and documents as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.
 
Section 6.            Payment of Expenses.  The Company agrees to pay all costs,
fees and expenses incurred by the Company in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation:  (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Base Prospectus and each Prospectus
Supplement, and all amendments and supplements thereto, and this Agreement; (vi)
all filing fees, reasonable attorneys’ fees and expenses incurred by the Company
or the Placement Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country, and, if requested by the Placement
Agent, preparing and printing a “Blue Sky Survey,” an “International Blue Sky
Survey” or other memorandum, and any supplements thereto, advising the Placement
Agent of such qualifications, registrations and exemptions; (vii) if applicable,
the filing fees incident to the review and approval by the FINRA of the
Placement Agent's participation in the offering and distribution of the
Securities; (viii) the fees and expenses associated with including the
Securities on the Trading Market; (ix) all costs and expenses incident to the
travel and accommodation of the Company’s and the Placement Agent's employees on
the “roadshow,” if any; provided, however, that the Placement Agent shall only
be reimbursed for any such costs and expenses of the Company’s and Placement
Agent’s employees on the “roadshow” that do not exceed the $60,000 expense
allowance available to the Placement Agent pursuant to Section 1(a)(iv)of this
Agreement; and (x) all other fees, costs and expenses referred to in Part II of
the Registration Statement.

 
18

--------------------------------------------------------------------------------

 

Section 7.            Indemnification and Contribution.  The Company agrees to
indemnify the Placement Agent in accordance with the provisions of Schedule A
hereto, which is incorporated by reference herein and made a part hereof.
 
Section 8.            Representations and Indemnities to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.  A successor to a Placement Agent, or to the
Company, its directors or officers or any person controlling the Company, shall
be entitled to the benefits of the indemnity, contribution and reimbursement
agreements contained in this Agreement.
 
Section 9.            Notices.  All communications hereunder shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:
 
If to the Placement Agent to the address set forth above, attn: General Counsel,
Facsimile: 305.572.4220.


With a copy to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Facsimile: (201) 401-4741
Attention:  Joseph Smith


If to the Company:


Bioanalytical Systems, Inc.
2701 Kent Avenue
West Lafayette, IN 47906


Facsimile: 765-497-1102
Attention:  Michael R. Cox


With a copy to:


Ice Miller LLP
One American Square
Suite 2900
Indianapolis, IN  46282
Facsimile: (317) 592-4666
Attention:  Stephen J. Hackman


Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 
19

--------------------------------------------------------------------------------

 

Section 10.          Successors.  This Agreement will inure to the benefit of
and be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.
 
Section 11.          Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
Section 12.          Governing Law Provisions.  This Agreement shall be deemed
to have been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof.  Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may now or
hereafter have to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding.  Each of the Placement Agent
and the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding.  Notwithstanding any provision of this Agreement to the contrary,
the Company agrees that neither the Placement Agent nor its affiliates, and the
respective officers, directors, employees, agents and representatives of the
Placement Agent, its affiliates and each other person, if any, controlling the
Placement Agent or any of its affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the transactions described herein except for any such liability
for losses, claims, damages or liabilities incurred by such persons that are
finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities.  If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
Section 13.          General Provisions.
 
(a)           This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  This Agreement may be executed in two or more counterparts, each
one of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  This Agreement may not be
amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit.  Section headings herein are
for the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 
20

--------------------------------------------------------------------------------

 

(b)           The Company acknowledges that in connection with the offering of
the Securities: (i) the Placement Agent has acted at arms length, are not agents
of, and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company.  The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities
 
[The remainder of this page has been intentionally left blank.]

 
21

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.
 

 
Very truly yours,
     
BIOANALYTICAL SYSTEMS, INC.,
 
an Indiana corporation
       
By:
/s/ Michael R. Cox
  
   
Name:  Michael R. Cox
   
Title: VP - Finance

 
The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.
 
LADENBURG THALMANN & CO. INC.
   
By:
/s/ Nicholas Stergis
   
Name: Nicholas Stergis
 
Title: Managing Director

 
22

--------------------------------------------------------------------------------

 

SCHEDULE A – INDEMNIFICATION


The Company hereby agrees to indemnify and hold Ladenburg, its officers,
directors, principals, employees, affiliates, and shareholders, and their
successors and assigns, harmless from and against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)
(collectively, "Losses") arising out of, based upon, or in any way related or
attributed to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement or (ii) any activities or services performed
hereunder by Ladenburg, unless it is finally judicially determined in a court of
competent jurisdiction that such Losses were the primary and direct result of
the intentional misconduct or gross negligence of Ladenburg in performing the
services hereunder.


If Ladenburg receives written notice of the commencement of any legal action,
suit or proceeding with respect to which the Company is or may be obligated to
provide indemnification pursuant to this Schedule A, Ladenburg shall, within
thirty (30) days of the receipt of such written notice, give the Company written
notice thereof (a "Claim Notice").  Failure to give such Claim Notice within
such thirty (30) day period shall not constitute a waiver by Ladenburg of its
right to indemnity hereunder with respect to such action, suit or proceeding.
Upon receipt by the Company of a Claim Notice from Ladenburg with respect to any
claim for indemnification which is based upon a claim made by a third party
("Third Party Claim"), the Company may assume the defense of the Third Party
Claim with counsel of its own choosing, as described below.  Ladenburg shall
cooperate in the defense of the Third Party Claim and shall furnish such
records, information and testimony and attend all such conferences, discovery
proceedings, hearings, trial and appeals as may be reasonably required in
connection therewith.  Ladenburg shall have the right to employ its own counsel
in any such action, which shall be at the Company's expense if (i) the Company
and Ladenburg shall have mutually agreed in writing to the retention of such
counsel, (ii) the Company shall have failed in a timely manner to assume the
defense and employ counsel or experts reasonably satisfactory to Ladenburg in
such litigation or proceeding or (iii) the named parties to any such litigation
or proceeding (including any impleaded parties) include the Company and
Ladenburg and representation of the Company and Ladenburg by the same counsel or
experts would, in the reasonable opinion of Ladenburg, be inappropriate due to
actual or potential differing interests between the Company and Ladenburg.  The
Company shall not satisfy or settle any Third Party Claim for which
indemnification has been sought and is available hereunder, without the prior
written consent of Ladenburg, which consent shall not be delayed and which shall
not be required if Ladenburg is granted a release in connection therewith.   The
indemnification provisions hereunder shall survive the termination or expiration
of this Agreement.


The Company further agrees, upon demand by Ladenburg, to promptly reimburse
Ladenburg for, or pay, any fees, expenses or disbursements as to which Ladenburg
has been indemnified herein with such reimbursement to be made currently as any
such fees, expenses or disbursements are incurred by Ladenburg. Notwithstanding
the provisions of the aforementioned indemnification, any such reimbursement or
payment by the Company of fees, expenses, or disbursements incurred by Ladenburg
shall be repaid by Ladenburg in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against Ladenburg based solely upon its gross
negligence or intentional misconduct in the performance of its duties hereunder,
and provided further, that the Company shall not be required to make
reimbursement or payment for any settlement effected without the Company’s prior
written consent (which consent shall not be unreasonably withheld or delayed).

 
23

--------------------------------------------------------------------------------

 

If for any reason the foregoing indemnification is unavailable or is
insufficient to hold Ladenburg harmless, the Company agrees to contribute the
amount paid or payable by Ladenburg in such proportion as to reflect not only
the relative benefits received by the Company, on the one hand, and Ladenburg,
on the other hand, but also the relative fault of the Company and Ladenburg as
well as any relevant equitable considerations.  In no event shall Ladenburg
contribute in excess of the fees actually received by it pursuant to the terms
of this Agreement.
 
For purposes of this Agreement, each officer, director, shareholder, and
employee or affiliate of Ladenburg and each person, if any, who controls
Ladenburg (or any affiliate) within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended, shall have the same rights as Ladenburg with respect to
matters of indemnification by the Company hereunder.
 
Notwithstanding any provision of this Agreement to the contrary, the Company
agrees that neither the Placement Agent nor its Affiliates, and the respective
officers, directors, employees, agents and representatives of the Placement
Agent, its Affiliates and each other person, if any, controlling the Placement
Agent or any of its affiliates, shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company for or in connection
with the engagement and transaction described herein except for any such
liability for losses, claims, damages or liabilities incurred by us that are
finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities.
 
24

--------------------------------------------------------------------------------

 